--------------------------------------------------------------------------------





	NUMBER 13-13-00198-CR

	COURT OF APPEALS

	THIRTEENTH DISTRICT OF TEXAS

	CORPUS CHRISTI - EDINBURG
                                                

MARLON VAN HOOK,	Appellant,

	v.

THE STATE OF TEXAS,	Appellee.
                                                                                                                      

	On Appeal from the County Court at Law No. Four
	of Travis County, Texas.



	ORDER
	
	Before Chief Justice Valdez and Justices Benavides and Longoria
	Order Per Curiam

This appeal was transferred to this Court from the Third Court of Appeals by order of the Texas Supreme Court.  See Tex. Gov't Code Ann. § 22.220(a) (West Supp. 2013) (delineating the jurisdiction of appellate courts); Tex. Gov't Code Ann. § 73.001 (West 2005) (granting the supreme court the authority to transfer cases from one court of appeals to another at any time that there is "good cause" for the transfer).  Currently before the Court is appellant's motion to abate the appeal.  Appellant contends that the appellate record is sufficient to establish that appellant did not intelligently or knowingly waive his right to a jury trial, but alternatively requesting this Court to abate and remand this appeal to the trial court within instructions to hold a hearing to determine whether appellant knowingly and intelligently waived his right to a jury trial.  
The Court, having considered the documents on file and appellant's motion, is of the opinion that the motion should be granted.  Accordingly, the motion is GRANTED and this appeal is ABATED and the cause REMANDED to the trial court.  Upon remand, the trial court is directed to:  (1) immediately cause notice to be given and conduct a hearing regarding this issue; (2) make and file appropriate findings of fact and conclusions of law and cause them to be included in a clerk's record; (4) cause the hearing to be transcribed and included in a reporter's record; and (5) have these supplemental records forwarded to the Clerk of this Court within thirty days from the date of this order.  If the trial court requires additional time to comply, the trial court should so notify the Clerk of this Court.   
It is so ORDERED.
		PER CURIAM

Do not publish.  
Tex. R. App. P. 47.2(b).

Delivered and filed the
17th day of January, 2014.